DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s claim to priority from the following US provisional applications is acknowledged:
	62/922,241 filed December 6, 2019; 63/017,259 filed April 29, 2020; 63/017,262 filed April 29, 2020; 63/017,265 filed April 29, 2020; 63/017,271 filed April 29, 2020; 63/076,425 filed September 10, 2020.
Response to Restriction Election
Applicant’s election without traverse of Group I and Species I-A, claims 1-13, 20-22, 30, and 31 in the reply filed on October 25, 2022 is acknowledged.
Claims 14-19, 24-29, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group or species, there being no allowable generic or linking claim. 
Claim Interpretation
	In claim 1 line 3 the body of the claim recites “exposing the workpiece”. (Emphasis added.) The antecedent basis for “the workpiece” refers back to the preamble, claim 1 lines 1-2, “a workpiece made from a self-passivating metal and having a Beilby layer”. The recitation of a self-passivating metal and having a Beilby layer further limit the structure of the claimed workpiece. Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. MPEP 2111.02(I). 
Claim Objection
Claim 3 is objected to because of the following informalities:  
Lines 4-6 are grammatically incorrect.  They could be rewritten as:
“wherein the workpiece forms a surface layer that has a carbon concentration of 5 to 15 atomic % and a nitrogen concentration of 5 to 15 atomic % but is substantially free of coarse carbide or coarse nitride precipitates” or
“wherein the workpiece forming a surface layer has a carbon concentration of 5 to 15 atomic % and a nitrogen concentration of 5 to 15 atomic % but is substantially free of coarse carbide or coarse nitride precipitates”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 line 2 recites the broad recitation “exposing is performed for a time period of 2 hours or fewer”, and claim 6 line 3 recites “exposing is performed for a time period of 2 minutes or fewer” which is the narrower statement of the range/limitation. Claim 6 line 1 recites “at least one of”. It is within the scope of claim 6 that both “the exposing is performed for a time period of 2 hours or fewer” and “the exposing is performed for a time period of 2 minutes or fewer” are required, which results in the situation of a broad range and a narrow range in the same claim.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 20, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Agaponova (Agaponova. Encapsulation Method for Surface Engineering of Corrosion-Resistant Alloys by Low-Temperature Nitro-Carburization. Thesis. Case Western Reserve University. January 2016.).
Regarding claims 1, 9, 10, and 30, Agaponova discloses a low-temperature nitrocarburization (claim 9) process (i.e. a method of treating a workpiece for low temperature surface hardening) in which nitrogen and carbon diffuse into a steel sample as a result of thermal decomposition of C-N compounds (i.e. vapors produced by heating, to produce a workpiece, claim 30) (2.1.1. Encapsulation Method) and infuse as interstitial solutes (i.e. interstitial surface hardening) (4.1.5. Reproducibility of encapsulation method) using austenite stainless steel SS316 (i.e. a self-passivating metal) with a complicated shape of a back ferrule exposed to guanidine chloride (GuHCl) (i.e. a reagent having a guanidine [HNC(NH2)2] moiety and complexed with HCl, claim 1, that is an oxygen-free nitrogen halide salt, claim 10) as the C-N compound at 450°C (2.3. Materials and Methods, Tables 2 and 6, Fig. 13), where the thermal decomposition of guanidium chloride salt activates the steel surface (i.e. to activate the workpiece) similarly to HCl (2.2 Design of the Encapsulation Method for Low-Temperature Nitrocarburization Process Using C-N Compounds) and the sample has a Beilby layer (5.1. Effect of Changing Processing Parameters).
Regarding claim 2, Agaponova discloses a low-temperature nitrocarburization process that diffuses nitrogen and carbon into the steel (2.1.1. Encapsulation Method) and both activates the steel surface and nitrocarburizes it (2.2 Design of the Encapsulation Method for Low-Temperature Nitrocarburization Process Using C-N Compounds).
Regarding claim 3, Agaponova discloses decreasing the temperature of a nitrocarburization process avoids carbides such that the precipitation of carbides is thermodynamically prohibiting (1.1. Purpose of Work) and the goal is to make the samples carbides/nitrides free (5.4. Lattice Parameter Expansion Induced by Nitrogen and Carbon) (i.e. the surface layer is substantially free of coarse carbide and coarse nitride precipitates). Agaponova also discloses heating the C-N compound GuHCl at 450°C for nitrocarburizing (2.3. Materials and Methods, Table 6) where nitrocarburizing with recipe VII forms a surface layer with a concentration of 5 to 15 at% carbon and 5 to 15 at% nitrogen (Fig. 85). Figs. 85A (left), 85B (middle), and 85c (right) are annotated below with a dashed white box indicating the region of the surface layer that has a concentration of 5 to 15 at% carbon and 5 to 15 at% nitrogen. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).

    PNG
    media_image1.png
    317
    440
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    337
    405
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    308
    346
    media_image3.png
    Greyscale



Alternatively, in the surface hardened region of Fig. 85, a SS316L sample nitrocarburized using recipe VII, GuHCl (Fig. 85, Table 6) the concentration of nitrogen is close to the claimed range of 5 to 15 at% and the concentration of carbon is close to the claimed range of 5 to 15 at% such that one of ordinary skill in the art would expect the samples of Agaponova to have the same properties as the steel of the claimed process. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
Regarding claim 6, Agaponova discloses nitrocarburization (i.e. low temperature interstitial surface hardening occurs simultaneously with the exposing) using GuHCl (i.e. reagent is guanidine HCl) at 350, 450, and/or 500°C (i.e. maintaining a reaction vessel containing the workpiece at a temperature of 700°C or less during the exposing) for 7.2 ks (2h) (i.e. the exposing is performed for a time period of 2 hours or fewer) (Table 6). 
Regarding claims 7 and 8, Agaponova discloses a case-hardened layer that is less than 30 (claim 7) and 20 (claim 8) um thick with an outer sublayer rich in interstitial nitrogen and an inner sublayer rich in interstitial carbon (Fig. 85, Table 6) with the carbon and nitrogen infused as interstitial solutes (i.e. interstitial nitrogen and interstitial carbon) (4.1.5. Reproducibility of encapsulation method). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 11, Agaponova discloses a sealed fused-silica tube ampule with a stainless steel sample and urea powder (i.e. reagent) throughout the length of the tube (2.1.1. Encapsulation Method, Fig. 6) where the fused-silica tube has dimensions of 12,000 mm length and 11 mm inner diameter (2.3. Materials and Methods) (i.e. exposing occurs with the workpiece in a reaction vessel including at a distance of 8 inches (20 cm) or more from the reagent). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 20, Agaponova discloses nitrocarburizing with GuHCl at 500°C or 450°C (i.e. heating up the furnace from room temperature to 500°C reads on applying a heating protocol during the exposing that ramps from a lower to a higher temperature during the exposing) (Table 6, Recipes XI, VII) or at 350°C (i.e. a lower temperature) then at 500°C (i.e. a higher temperature) (Recipe XII). The process of the prior art (Agaponova Table 6, Recipes XI or XII) are substantially similar to those claimed such that the function of the processes are substantially similar to those claimed, including enhancing decomposition of the reagent and/or surface harden of the workpiece. 
Regarding claim 21, Agaponova discloses nitrocarburizing with GuHCl at 500°C or 450°C (Table 6, Recipe XI, VII). Heating up the furnace from room temperature to 500°C or 450°C passes through a lower temperature that is approximately 450°C or greater (i.e. approximately 450°C encompasses temperatures that are less than 450°C) and ends at a higher temperature that is 500°C or 450°C (i.e. approximately 550°C or less).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Agaponova (Agaponova. Encapsulation Method for Surface Engineering of Corrosion-Resistant Alloys by Low-Temperature Nitro-Carburization. Thesis. Case Western Reserve University. January 2016.) as applied to claim 3 above, and further in view of Williams (US 2016/0032442).
Regarding claim 4, Agaponova discloses nitrocarburization results in the infusion of interstitial solute (i.e. the nitrogen is the surface layer is present primarily as interstitial nitrogen) (4.1.5. Reproducibility of encapsulation method).
Agaponova is silent to the presence of fine carbides in the surface layer. 
Williams discloses surface hardening a self-passivating metal workpiece carrying a Beilby layer with an oxygen-free nitrogen halide salt ([0015]) such as guanidium chloride ([0034]), where applying the process to ferritic phase AISI 400 series stainless steels precipitates small amounts (i.e. fine) nitrides and/or carbides when the alloy is low-temperature surface hardened ([0021]).
It would have been obvious to one of ordinary skill in the art in the process of Agaponova to low-temperature surface harden AISI 400 series ferritic stainless steel because it is an art recognized equivalent to the AISI 316L stainless steel that is self-passivating and has a Beilby layer of Agaponova and, when used in a low-temperature nitrocarburization process (i.e. the process of Agaponova), small amounts (i.e. fine) carbides are produced (Williams [0021]). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 1244.06(II).
Regarding claim 5, Agaponova in view of Williams discloses a chromium oxide surface layer (Agaponova 1.1. Purpose of Work, 4.1. Guanidium Hydrochloride and C-N Compounds Mixtures; Williams [0021]) where the small amount (i.e. fine) carbide precipitates do not deplete chromium content such that the corrosion resistance of the stainless steel remains unimpaired (Williams [0021]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Agaponova (Agaponova. Encapsulation Method for Surface Engineering of Corrosion-Resistant Alloys by Low-Temperature Nitro-Carburization. Thesis. Case Western Reserve University. January 2016.) as applied to claim 1 above, and further in view of Watanabe (US 2013/0240090).
In the event it is determined that the teachings of Agaponova do not read on claim 11, then the below rejection in view of Watanabe is applied.
Regarding claim 11, Agaponova is silent to the exposing occurring with the workpiece in a reaction vessel at a distance of 8 inches (20 cm) or more from the reagent.
Watanabe discloses a carburizing treatment ([0001]) in which the object to be carburized (i.e. the tantalum container) is position within a more preferred distance of 5 to 50 mm from the carbon source (i.e. reagent) ([0012], [0067], [0068]).
It would have been obvious to one of ordinary skill in the art in the process of Agaponova for the workpiece to exposed at a distance of 8 inches (20 cm) or more from the reagent because it allows the carbon source (i.e. reagent) to be substantially equal so that the outside surface of the workpiece is entirely uniformly carburized (i.e. case hardened) (Watanabe [0067]), where if the clearance is too small a sufficient amount of carbon (i.e. reagent) may not be supplied such that the carburizing treatment is insufficient and if the clearance is too large then the desired effect cannot be obtained (Watanabe [0068]).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Agaponova (Agaponova. Encapsulation Method for Surface Engineering of Corrosion-Resistant Alloys by Low-Temperature Nitro-Carburization. Thesis. Case Western Reserve University. January 2016.) as applied to claim 1 above, and further in view of Jones (GB 1,023,337).
In the event it is determined that the teachings of Agaponova do not read on enhancing decomposition of reagent and/or surface harden the workpiece, the below rejection in view of Jones is applied.
Regarding claim 20, Agaponova discloses nitrocarburizing with GuHCl at 500°C or 450°C (i.e. heating up the furnace from room temperature to 500°C reads on applying a heating protocol during the exposing that ramps from a lower to a higher temperature during the exposing) (Table 6, Recipes XI, VII) or at 350°C (i.e. a lower temperature) then at 500°C (i.e. a higher temperature) (Recipe XII). 
Agaponova is silent to the process enhancing decomposition of the reagent and/or surface harden of the workpiece. 
Jones discloses nitriding steel (1:12-15) using a guanidine compound as the nitrogen-releasing compound (2:54-56) where example guanidine compounds release a maximum amount of nitrogen between about 800 and 1200°F (427 to 649°C) (2:66-74) (i.e. increasing the temperature enhances decomposition of the reagent).
It would have been obvious to one of ordinary skill in the art for the heating protocols of Agaponova to enhance the decomposition of the reagent because a guanidine compound is used Agaponova Table 6; Jones 2:54-56), which releases increased amounts of nitrogen upon heating with a maximum release of nitrogen between about 800 and 1200°F (427 to 649°C) (Jones 2:66-74).
Regarding claim 21, Agaponova discloses nitrocarburizing with GuHCl at 500°C or 450°C (Table 6, Recipes XI, VII). Heating up the furnace from room temperature to 500°C or 450°C passes through a lower temperature that is approximately 450°C (i.e. this includes values less than 450°C) or greater and ends at a higher temperature that is 500°C or 450°C (i.e. approximately 550°C or less).
Claims 12, 13, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Agaponova (Agaponova. Encapsulation Method for Surface Engineering of Corrosion-Resistant Alloys by Low-Temperature Nitro-Carburization. Thesis. Case Western Reserve University. January 2016.) in view of Kieferle (US 4,036,482).
Regarding claims 12, 13, and 31, Agaponova discloses a low-temperature nitrocarburization process (i.e. a method of treating a workpiece for producing a case-hardened component) in which nitrogen and carbon diffuse into a steel sample as a result of thermal decomposition of C-N compounds (i.e. vapors produced by heating to surface harden from exposure to the vapors to produce a workpiece, claim 31) (2.1.1. Encapsulation Method) and infuse as interstitial solutes (4.1.5. Reproducibility of encapsulation method) using austenite stainless steel SS316 (i.e. a self-passivating metal) with a complicated shape of a back ferrule exposed to guanidine chloride (GuHCl) (i.e. a reagent having a guanidine [HNC(NH2)2] moiety and complexed with HCl) as the C-N compound at 450°C for 7.2 ks (2h) (2.3. Materials and Methods, Tables 2 and 6, Fig. 13), where the thermal decomposition of guanidium chloride salt activates the steel surface (i.e. to activate the workpiece) similarly to HCl (2.2 Design of the Encapsulation Method for Low-Temperature Nitrocarburization Process Using C-N Compounds). A heating time of 7.2 ks (2h) is closed to the claimed period of less than 2 hours that one of ordinary skill in the art would expect the workpiece of Agaponova to have the same properties as the workpiece produced by the claimed process. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
Agaponova is silent to the process being in continuous conveyor belt production.
Kieferle teaches hardening workpieces (i.e. placing an untreated component, claim 12, and placing a plurality of additional untreated components, claim 13) on a conveyor belt using a pass-through furnace (i.e. continuous conveyor belt production) (1:8-20, 2:42-52) in which workpieces are conveyed by a conveyor belt 1 through a furnace (2:53-68, Figs. 1, 2) in which the furnace is purified (i.e. purging an atmosphere of the continuous conveyor belt with gas) (4:62-68) then filled with the gas mixture (5:1-15) for hardening (2:1-3). 
It would have been obvious to one of ordinary skill in the art to perform the process of Agaponova using the conveyor belt of Kieferle because the workpieces can be heat treated in a simple manner without expensive devices or installations and no length operation are necessary to that an expedient and economical operation will be possible (Kieferle 2:38-41).
Claims 1-10, 20, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2016/0032442).
Regarding claims 1 and 30, Williams disclose a self-activating low temperature surface hardening process practiced on self-passivating metal workpieces carrying Beilby layers (i.e. treating a workpiece made from a self-passivating metal and having a Beilby layer) using an oxygen-free nitrogen halide salt as the source compound for activating the workpiece as well as supplying the nitrogen and optional carbon atoms for low temperature surface hardening ([0015]), where the oxygen-free nitrogen-halide salt is guanidinium chloride (i.e. guanidine hydrochloride, GdmCl, GdnHCl, or GuHCl, a reagent having a guanidine [HNC(NH2)2] moiety and complexed with HCl) ([0034]), the workpiece activation is achieved by exposure to vapors produced from heating and vaporizing the oxygen-free nitrogen halide salt (i.e. exposing the workpiece to vapors produced by heating) ([0035]), and in low temperature case hardening occurs through sharply localized stress field that are created in the crystal lattice of the metal by the interstitially dissolved nitrogen and carbon atoms that have diffused into this lattice ([0008]). 
Regarding claim 2, Williams discloses the oxygen-free nitrogen halide salt activates the workpiece and provides nitrogen and optional carbon atoms for low temperature surface hardening ([0015]).
Regarding claim 3, Williams discloses the temperature of the inventive process is such that unwanted nitride and/or carbide precipitates do not form (i.e. the workpiece forming a surface layer is substantially free of coarse carbide or coarse nitride precipitates), which is a maximum temperature that should not exceed about 500°C (i.e. maintain a reaction vessel containing the workpiece at a temperature of 700°C or less during the exposing) ([0038]).
Williams discloses a process (i.e. activation and surface hardening of a workpiece exposed to GuHCl at a maximum temperature of 500°C, [0015], [0034], [0035], [0038]) that is substantially similar to that claimed. It appears that the product of the process is substantially similar to that claimed, including forming a surface layer that gas a carbon concentration of 5 to 15 atomic% and a nitrogen concentration of 5 to 15 atomic %.
Regarding claim 4, Williams discloses in AISI 400 series stainless steel small amounts of nitrides and/or carbides (i.e. fine nitrides and/or carbides) may precipitate when the alloy is low-temperature surface hardened (i.e. the surface layer comprises fine carbide precipitates) ([0021]) and low temperature case hardening occurs through the sharply localized stress fields that are created in the crystal lattice of the metal by interstitially dissolved nitrogen atoms that have diffused into this lattice (i.e. the nitrogen in the surface layer is present primarily as interstitial nitrogen) ([0008]).
Regarding claim 5, Williams discloses the carbide precipitates in the IASI 400 series stainless steel are “para-equilibrium” precipitates that do not deplete the surrounding area of chromium content such that the corrosion resistance of the stainless steel remains unimpaired because the chromium responsible for corrosion resistance remains uniformly distributed throughout the metal (i.e. forming the fine carbide precipitates does not substantially degrade corrosion resistance provided by a surface passivation layer in the workpiece) ([0021]) and the process is applicable to any metal or metal alloy that is self-passivating that forms a coherent protective chromium-rich oxide layer (i.e. the surface passivation layer includes chromium oxide) ([0023]).
Regarding claim 6, Williams discloses the reagent is guanidium chloride (i.e. guanidine hydrochloride, Guanidine HCl, GdmCl, GdnHCl, GuHCl) ([0034]).
Regarding claim 7, Williams discloses low temperature carburization for a hard case (i.e. surface layer) to a depth of 20 to 50 um (i.e. the case-hardened layer is less than 30 um thick) ([0005]) where at lower temperatures case hardening occurs through the sharply localized stress fields that are created in the crystal lattice of the metal by interstitially dissolved nitrogen and carbon atoms that have diffused into this lattice (i.e. interstitial nitrogen and interstitial carbon) ([0008]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Williams teaches a process (i.e. activation and surface hardening of a workpiece exposed to GuHCl at a maximum temperature of 500°C, [0015], [0034], [0035], [0038]) that is substantially similar to that claimed. It appears that the product of the process is substantially similar to that claimed, including an outer sublayer rich in interstitial nitrogen and an inner sublayer rich in interstitial carbon.
Regarding claim 8, Williams discloses low temperature carburization for a hard case (i.e. surface layer) to a depth of 20 to 50 um (i.e. the case-hardened layer is less than 30 um thick) ([0005]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 9, Williams discloses low temperature surface hardening by nitrogen and optional carbon atoms (i.e. nitriding and nitrocarburization) ([0015]).
Regarding claim 10, Williams discloses the oxygen-free nitrogen-halide salt is guanidinium chloride ([0034]).
Regarding claims 20 and 21, Williams discloses the maximum temperature should not exceed about 500°C ([0038])  where in the examples the workpiece was placed in a furnace and heated to the treatment temperature ([0064], [0066]) and nitrogen and optional carbon atoms are supplied for low temperature surface hardening (i.e. to surface harden the workpiece) ([0015]). Heating in the oven to the maximum treatment temperature reads on applying a heating protocol during the exposing that ramps from a lower to a higher temperature during the exposing. Heating to a maximum temperature that should not exceed about 500°C (i.e. the higher temperature is approximately 550°C or less) from room temperature ([0038], [0064], [0066]) reads on heating through a lower temperature that is approximately 450°C or greater.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2016/0032442) as applied to claim 1 above, and further in view of Agaponova (Agaponova. Encapsulation Method for Surface Engineering of Corrosion-Resistant Alloys by Low-Temperature Nitro-Carburization. Thesis. Case Western Reserve University. January 2016.).
In the event it is determined that the teachings of Williams do not read on claims 3 and 7, then the below rejections in view of Agaponova are applied.
Regarding claim 3, Williams discloses the temperature of the inventive process is such that unwanted nitride and/or carbide precipitates do not form (i.e. the workpiece forming a surface layer is substantially free of coarse carbide or coarse nitride precipitates), which is a maximum temperature that should not exceed about 500°C (i.e. maintain a reaction vessel containing the workpiece at a temperature of 700°C or less during the exposing) ([0038]).
Williams is silent to the surface layer having a carbon concentration of 5 to 15 at% and a nitrogen concentration of 5 to 15 at%.
Agaponova disclose a low-temperature nitrocarburization process (2.1.1. Encapsulation Method) using austenite stainless steel with a complicated shape exposed to guanidine chloride (GuHCl) (2.3. Materials and Methods, Tables 2 and 6, Fig. 13) where heating the C-N compound GuHCl at 450°C for nitrocarburizing (2.3. Materials and Methods, Table 6) with recipe VII forms a surface layer with a concentration of 5 to 15 at% carbon and 5 to 15 at% nitrogen (Fig. 85). Figs. 85A (left), 85B (middle), and 85c (right) are annotated below with a dashed white box indicating the region of the surface layer that has a concentration of 5 to 15 at% carbon and 5 to 15 at% nitrogen. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).

    PNG
    media_image1.png
    317
    440
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    337
    405
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    308
    346
    media_image3.png
    Greyscale



Alternatively, in the surface hardened region of Fig. 85, a SS316L sample nitrocarburized using recipe VII, GuHCl (Fig. 85, Table 6) the concentration of nitrogen is close to the claimed range of 5 to 15 at% and the concentration of carbon is close to the claimed range of 5 to 15 at% such that one of ordinary skill in the art would expect the samples of Agaponova to have the same properties as the steel of the claimed process. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art for the process of Williams to form a surface layer having a carbon concentration of 5 to 15 at% and a nitrogen concentration of 5 to 15 at% because it uses the same reagent, GuHCl, as Agaponova (Williams [0015], [0034]; Agaponova Table 6 Recipe VII) and the temperature and time conditions of Agaponova, 450°C for 7.2 ks (2h) (Agaponova Table 6 Recipe VII) falls within the teachings of Williams of a temperature that should not exceed about 500°C (Williams [0038]) for a time of at least about 10 minutes (Williams [0041]). Since the process of Williams is substantially similar to that of Agaponova, the product of the process of the prior art, including the carbon and nitrogen content, is also substantially similar.
Regarding claim 7, Williams discloses low temperature carburization for a hard case (i.e. surface layer) to a depth of 20 to 50 um (i.e. the case-hardened layer is less than 30 um thick) ([0005]) where at lower temperatures case hardening occurs through the sharply localized stress fields that are created in the crystal lattice of the metal by interstitially dissolved nitrogen and carbon atoms that have diffused into this lattice (i.e. interstitial nitrogen and interstitial carbon) ([0008]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Williams is silent to an outer sublayer rich in interstitial nitrogen and an inner sublayer rich in interstitial carbon.
Agaponova discloses a low-temperature nitrocarburization process (2.1.1. Encapsulation Method) using austenite stainless steel with a complicated shape exposed to guanidine chloride (GuHCl) (2.3. Materials and Methods, Tables 2 and 6, Fig. 13) where heating the C-N compound GuHCl at 450°C for nitrocarburizing (2.3. Materials and Methods, Table 6 Recipe VII) forms a surface layer with an outer sublayer rich in nitrogen and an inner sublayer rich in carbon (Fig. 85) infused as interstitial solutes (4.1.5. Reproducibility of encapsulation method). 
It would have been obvious to one of ordinary skill in the art for the process of Williams to form an outer sublayer rich in nitrogen and an inner sublayer rich in carbon because it uses the same reagent, GuHCl, as Agaponova (Williams [0015], [0034]; Agaponova Table 6 Recipe VII) and the temperature and time conditions of Agaponova, 450°C for 7.2 ks (2h) (Agaponova Table 6 Recipe VII) fall within the teachings of Williams of a temperature that should not exceed about 500°C (Williams [0038]) for a time of at least about 10 minutes (Williams [0041]). Since the process of Williams is substantially similar to that of Agaponova, the product of the process of the prior art, including the outer sublayer of nitrogen and inner sublayer of carbon, is also substantially similar.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2016/0032442) as applied to claim 20 above, and further in view of Watanabe (US 2013/0240090).
Regarding claim 11, Williams is silent to the exposing occurring with the workpiece in a reaction vessel at a distance of 8 inches (20 cm) or more from the reagent.
Watanabe discloses a carburizing treatment ([0001]) in which the object to be carburized (i.e. the tantalum container) is position within a more preferred distance of 5 to 50 mm from the carbon source (i.e. reagent) ([0012], [0067], [0068]).
It would have been obvious to one of ordinary skill in the art in the process of Williams for the workpiece to exposed at a distance of 8 inches (20 cm) or more from the reagent because it allows the carbon source (i.e. reagent) to be substantially equal to that the outside surface of the workpiece is entirely uniformly carburized (i.e. case hardened) (Watanabe [0067]), where if the clearance is too small a sufficient amount of carbon (i.e. reagent) may not be supplied such that the carburizing treatment is insufficient and if the clearance is too larger than the desired effect cannot be obtained (Watanabe [0068]).
Claims 12, 13, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2016/0032442) in view of Kieferle (US 4,036,482).
Regarding claims 12, 13, and 31, Williams discloses a self-activating low temperature surface hardening process practiced on self-passivating metal workpieces carrying Beilby layers using an oxygen-free nitrogen halide salt as the source compound for activating the workpiece as well as supplying the nitrogen and optional carbon atoms for low temperature surface hardening ([0015]), where the oxygen-free nitrogen-halide salt is guanidinium chloride (i.e. guanidine hydrochloride, GdmCl, GdnHCl, or GuHCl, a reagent having a guanidine [HNC(NH2)2] moiety and complexed with HCl) ([0034]), the workpiece activation is achieved by exposure to vapors produced from heating and vaporizing the oxygen-free nitrogen halide salt (i.e. exposing the workpiece to vapors produced by heating) ([0035]), and in low temperature case hardening occurs through sharply localized stress field that are created in the crystal lattice of the metal by the interstitially dissolved nitrogen and carbon atoms that have diffused into this lattice ([0008]).
Williams is silent to the process being in continuous conveyor belt production.
Kieferle discloses hardening workpieces (i.e. placing an untreated component, claim 12, and placing a plurality of additional untreated components, claim 13) on a conveyor belt using a pass-through furnace (i.e. continuous conveyor belt production) (1:8-20, 2:42-52) in which workpieces are conveyed by a conveyor belt 1 through a furnace (2:53-68, Figs. 1, 2) in which the furnace is purified (i.e. purging an atmosphere of the continuous conveyor belt with gas) (4:62-68) then filled with the gas mixture (5:1-15) for hardening (2:1-3). 
It would have been obvious to one of ordinary skill in the art to perform the process of Williams using the conveyor belt of Kieferle because the workpieces can be heat treated in a simple manner without expensive devices or installations and no length operation are necessary to that an expedient and economical operation will be possible (Kieferle 2:38-41).
Related Art
Heishi (US 2002/0014281) 
Heishi teaches nitriding maraging steel ([0002]) with a passive oxide film on the processed object  ([0040]) to achieve higher strength of the maraging steel by forming  a nitride layer ([0009]) by nitriding using ammonia gas ([0039]) with an organic chloride that vaporizes in the furnace and decomposes into hydrogen chloride and carbon and removes the passive film ([0040]-[0042]) at a temperature lower than the aging carrier out before nitriding, such as 400 to 500°C ([0043]).
Engelhard (US 2,789,930)
Engelhard teaches nitriding ferrous alloys having a high chrome content (1:15-16, 54-58) in a furnace with hydrochloric acid and ammonia (2:23-41) such that the hydrochloric acid fumes combine with the ammonia gas forming ammonium chloride fumes to attack the chrome oxide film barrier and nitride the surface of the article (2:42-67, 3:1-4) at a temperature of 920 to 1150°F (493 to 621°C) (2:37-41).
Allowable Subject Matter
Claim 22 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either alone or in combination does not teach or suggest a heating protocol of:
maintaining a temperature of substantially 470°C for approximately 30 minutes;
ramp the temperature from approximately 470°C to approximately 480°C;
maintain a temperature of 480°C for approximately 15 minutes;
ramp the temperature from approximately 480°C to approximately 500°C; and
maintain a temperature of 500°C for approximately 15 minutes
while exposing a workpiece made from a self-passivating metal and  Beilby layer to vapors produced by heating a reagent having a guanidine [HNC(NH2)2] moiety complexed with HCl.
The two closest pieces of prior art are Williams (US 2016/0032442) and Agaponova (Agaponova. Encapsulation Method for Surface Engineering of Corrosion-Resistant Alloys by Low-Temperature Nitro-Carburization. Thesis. Case Western Reserve University. January 2016.). Williams teaches heating at a temperature that should not exceed about 500°C (Williams [0038]) for at least about 10 minutes (Williams [0041]), but is silent to the protocol temperatures and hold times of claim 22. Agaponova teaches either heating with guanidine at one temperature for 7.2 ks (2h) or, in recipe XII, heating at 350°C for 3.6 ks (1h) then at 500°C for 7.2 ks (2h) (Table 6), which has different temperature and longer hold times than that of claim 22.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735